[Cite as State v. Stodgel, 2013-Ohio-1109.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              FAYETTE COUNTY




STATE OF OHIO,                                      :

        Plaintiff-Appellee,                         :      CASE NO. CA2012-04-010

                                                    :           OPINION
    - vs -                                                       3/25/2013
                                                    :

BRANDON STODGEL,                                    :

        Defendant-Appellant.                        :



      CRIMINAL APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                            Case No. 12CRI0002



Jess C. Weade, Fayette County Prosecuting Attorney, 110 East Court Street, Washington
C.H., Ohio 43160, for plaintiff-appellee

Jeffrey E. Buskirk & Associates, Susan R. Wollscheid, 121 West Market Street, Washington
C.H., Ohio 43160, for defendant-appellant



        RINGLAND, P.J.

        {¶ 1} Defendant-appellant, Brandon Stodgel, appeals his convictions in the Fayette

County Court of Common Pleas for having weapons while under disability, grand theft,

safecracking, and possessing criminal tools. For the reasons stated below, we affirm.

        {¶ 2} On January 13, 2012, appellant and Michael Newman were arrested by the

Fayette County Sheriff's Department for their role in burglarizing two homes. Police arrested
                                                                       Fayette CA2012-04-010

appellant and Newman after the blue minivan in which they were traveling slid off the road.

On January 20, 2012, appellant was indicted for theft, receiving stolen property, having

weapons while under disability, two counts of burglary, grand theft, safecracking, and

possessing criminal tools. Appellant pled not guilty to all the charges. Prior to trial, the state

dismissed the theft charge. Subsequently, a jury trial was held. The testimony at trial

centered on events that occurred at two Fayette County homes.

       {¶ 3} Ralph Templin testified that on January 13, 2012 he was at his Fayette County

home having lunch in his basement. While Templin was eating lunch, he heard a loud noise

and someone running across the first floor. Templin grabbed his cell phone, dialed 911, and

went upstairs to investigate the noise. When he reached the first floor, he took a kitchen

knife and walked to the back of the house. As Templin reached the back of his house, a man

came out of one of the bedrooms carrying Templin's brand new coffee pot. Templin yelled at

the man. Startled, the man dropped the coffee pot and dove out of a bedroom window.

Templin then observed a second man outside, walking past a window. The two men got into

a blue minivan and drove away.

       {¶ 4} Upon investigation of the exterior of his home, Templin noticed the backdoor

was kicked in and the lockset on the door was broken. He also observed two sets of

footprints in the snow around his house. Templin described the first man as wearing a

sweatshirt and a toboggan. He stated that appellant was not the first man. Templin went on

to describe the second man as wearing a "Carhart" jacket, with the hood up. He was unable

to see the second man's face but testified that this man was around 5'8" or 5'9" in height. At

trial, Templin identified the blue minivan that appellant and Newman were found to be driving

as similar to the minivan that was in his driveway.

       {¶ 5} Next, Nicholas Gragg testified regarding the burglary of his home on January

13, 2012. Gragg explained that he was at work when he received a call from his security
                                               -2-
                                                                      Fayette CA2012-04-010

company in the early afternoon. After the alarm company's notification, Gragg left work and

went to his house. Upon arriving at his home, he saw that the front door had been smashed

and was propped open by a cinder block. Once Gragg entered the home, he immediately

noticed that his large flat screen television and Play Station 3 were missing from the living

room. Upon further investigation, Gragg determined that two fire safes and a large gun safe

were also missing from his bedroom. Gragg testified that the gun safe was made out of

heavy steel, contained six guns, and that he is unable to carry the safe by himself when it is

full.

        {¶ 6} The responding police officer to the scene was Captain Tony Rose. Rose

testified that upon approaching Gragg's home, he immediately noticed that the front doors of

the home were open and appeared to be damaged. Inside the home, Rose detected that a

television had been removed because the cords and wires attached to the television were still

present. Rose also observed that a treadmill located in the master bedroom had been tipped

to block entry into the master bathroom, indicating that someone had tampered with items in

that room as well. Rose acknowledged that no fingerprints were taken at the home as he

checked the surfaces in the home and was unable to find any good prints.

        {¶ 7} Next, a few local residents testified that they found the fire safes and gun safe

on the side of the road. Two women testified that they were driving down a road in Fayette

County when they saw a blue minivan. The women thought the minivan was suspicious as it

was traveling much slower than the speed limit. The women testified that the driver of the

van was wearing a "Carhart" jacket and identified appellant as the driver of the vehicle. After

passing the van, the pair saw a black steel box lying in the ditch. A little while later, one of

the women passed the box again, picked it up, and notified the Fayette County Sherriff.

Additionally, a witness testified that she found two fire safes in a ditch along a Fayette County

road and gave them to the Fayette County Sheriff's Department.

                                               -3-
                                                                     Fayette CA2012-04-010

       {¶ 8} After the burglaries of the homes of Templin and Gragg, the Fayette County

Sheriff's Department started patrolling the area for an older blue minivan with two men inside.

While investigating a van at a local residence, Sergeant McFarland observed a blue van

travel past the officers that matched the witnesses' descriptions perfectly. The officers

entered their marked cruisers and began pursuing the vehicle. Moments after the police

began following the van. The driver of the van accelerated and lost control. The van then

slid off the road into a snowy field.

       {¶ 9} The officers approached the vehicle and ordered the men out of the van.

Sheriff Stanforth observed that appellant was the driver of the vehicle and wearing a

"Carhart" jacket. A large flat screen television, several guns, a hatchet, a screwdriver, and a

hypodermic needle were found in the van. Later that night, police received the fire safes and

gun safe. A Fayette County Sheriff Deputy testified that all the safes appeared to have been

forced open and that the big safe had to be picked up by two officers.

       {¶ 10} The last witness to testify was appellant's co-defendant, Matthew Newman.

Newman explained that he is currently in prison for the burglaries of the homes of Templin

and Gragg. Newman stated that a few days after he was arrested he spoke with Sergeant

McFarland. During this conversation, Newman denied participation in the burglaries and told

McFarland that appellant was the one who committed the offenses. Specifically, Newman

explained that on January 13, 2012, he and appellant were at appellant's father's house

when appellant asked him if he wanted to "take a ride." During the ride, the pair arrived at

Templin's house and appellant knocked on the front door. When no one answered, appellant

broke into the back door. Newman also stated that appellant was involved in the burglary at

Gragg's home. He explained that appellant was the one who threw the cinder block into the

front door of the home. During the interview, Newman admitted that he was present during

the burglaries and he went into both Templin's and Gragg's homes.
                                              -4-
                                                                     Fayette CA2012-04-010

       {¶ 11} However, on the stand, Newman testified that the story he told McFarland was

a lie. Newman explained that he told McFarland a false story because he was addicted to

heroin and he was "dope sick" because he had not had the drug for a few days. Therefore,

he stated that he told McFarland what he wanted to hear because he thought he would be

able to get out of jail and obtain some drugs. Newman stated that on the day of the

robberies he told appellant that he needed to go to his aunt's house and get some clothes.

In actuality, Newman wanted to rob some homes so that he could obtain money to buy drugs.

Newman then drove to Templin's home and told appellant to wait in the car while he picked

up some clothes from his aunt. Newman then proceeded to break into Templin's house while

appellant was in the vehicle. Sometime during the robbery, appellant grew impatient and got

out of the van to check on Newman. When appellant got out of the van, Templin came out of

his basement and scared Newman. Newman dove out of the window, told appellant that his

aunt was "flipping out on him," and that they needed to hurry and get out of there. The pair

then left in the blue minivan.

       {¶ 12} Newman testified that after leaving the residence, he told appellant that he

needed some dope, so he was going to "hit a lick" to obtain some money. After hearing this

information, appellant became angry, left the vehicle, and started walking down the road.

Newman then went to Gragg's home and burglarized the home on his own. After the

burglary, Newman came upon appellant walking down the road and offered him a ride home.

Appellant no longer trusted Newman and insisted on driving to ensure he would go straight

home. During this time, Newman used a hatchet and screwdriver to pry open the safes and

empty them. While appellant was driving, Newman threw the safes out of the van into the

ditch. Subsequently, the van slid off the road and Newman and appellant were arrested.

       {¶ 13} At the close of the state's case, the trial court sua sponte amended count six of

the indictment. Count six was amended from R.C. 2913.02(A)(2) to R.C. 2913.02(A)(1).
                                              -5-
                                                                      Fayette CA2012-04-010

       {¶ 14} After the presentation of all the witnesses, a unanimous jury found appellant

guilty of having weapons while under disability, grand theft, safecracking, and possession of

criminal tools. The jury found appellant not guilty of two counts of burglary and receiving

stolen property. Appellant was sentenced to an aggregate prison term of eight years, ten

months, and eight days.

       {¶ 15} Appellant now appeals, asserting two assignments of error. We will begin with

appellant's second assignment of error.

       {¶ 16} Assignment of Error No. 2:

       {¶ 17} TRIAL COURT ERRED BY SUA SPONTE AMENDING COUNT SIX OF THE

INDICTMENT, THEREBY CHANGING THE NATURE OF THE CRIME IN VIOLATION OF

APPELLANT'S RIGHTS.

       {¶ 18} Appellant argues that the trial court erred when it amended count six of the

indictment from R.C. 2913.02(A)(2) to R.C. 2913.02 (A)(1). Appellant asserts that this was in

error as the amendment changed the "identity" of the crime charged.

       {¶ 19} We first note that appellant failed to object to the trial court's amendment of the

indictment. Accordingly, appellant has waived all but plain error on appeal. State v. Skatzes,

104 Ohio St. 3d 195, 2004-Ohio-6391, ¶ 26. Plain error is present only if the error is obvious

and, but for the error, the outcome of the trial clearly would have been different. State v.

Yarbrough, 95 Ohio St. 3d 227, 2002-Ohio-2126, ¶ 108.

       {¶ 20} Crim.R. 7(D) provides,

              [t]he court may at any time before, during, or after a trial amend
              the indictment, information, complaint, or bill of particulars, in
              respect to any defect, imperfection, or omission in form or
              substance, or of any variance with the evidence provided no
              change is made in the name or identity of the crime charged.

       {¶ 21} A trial court commits reversible error when it permits an amendment to the

indictment that changes the "name" or "identity" of the crime charged. State v. Fairbanks,
                                              -6-
                                                                     Fayette CA2012-04-010

172 Ohio App. 3d 766, 2007-Ohio-4117, ¶ 21 (12th Dist.). This amendment is unlawful

whether or not the defendant was granted a continuance to prepare for trial. Id. at ¶ 17.

Additionally, a defendant need not demonstrate that he has suffered any prejudice as a result

of the forbidden amendment. Id.

       {¶ 22} Determining whether the "name" of a crime is changed is a relatively simple

proposition. Where the amendment does not change the "name" of the crime, Crim.R. 7(D)

is not violated regarding that prohibition. State v. Craft, 181 Ohio App. 3d 150, 2009-Ohio-

675, ¶ 23 (12th Dist.). On the other hand, an inquiry into whether the "identity" of a crime has

been changed requires a more searching analysis. To determine if the "identity" of a crime

has changed, the court must examine whether the "penalty or degree" changed. State v.

Stacey, 3rd Dist. No. 13-08-44, 2009-Ohio-3816, ¶ 9. The "identity" of a crime also changes

when an indictment is so amended that the offense alleged in the indictment and the offense

alleged in the amended indictment contain different elements that require independent proof.

State v. Collinsworth, 12th Dist. No. CA2003-10-012, 2004-Ohio-5902, ¶ 20.

       {¶ 23} The "identity" of a crime does not change when a court is simply correcting a

clerical error even though the amendment changed an element in the offense. Stacey at ¶

10. In Stacey, the court found plain error did not exist when the trial court amended the

indictment to delete language stating the victim was the offender's spouse at the time of the

rape because it was factually and legally impossible for the defendant and the victim to be

married. Id. See Columbus v. Cordova, 10th Dist. No. 11AP-602, 2012-Ohio-1812 (finding

identity of traffic offense did not change when defendant had notice regarding the amended

offense).

       {¶ 24} On the other hand, the "identity" of a crime is changed when a court is not

merely correcting a clerical mistake but instead modifying the elements of the crime. State v.

Woody, 29 Ohio App. 3d 364 (1st Dist.1986). In Woody, the court held that a trial court erred
                                              -7-
                                                                      Fayette CA2012-04-010

when it amended an indictment from a charge of theft under R.C. 2913.02(A)(1) to R.C.

2913.02(A)(2). Notably, neither side alleged that the amendment was correcting a clerical

error, instead the defendant believed he was charged under subsection (A)(1) until the court

amended the indictment after defense counsel's closing argument. Id. at 646.

      {¶ 25} Shortly before the close of the state's case, the trial court sua sponte amended

the indictment from R.C. 2913.02(A)(2) to R.C. 2913.02(A)(1). R.C. 2913.02 provides,

             (A) No person, with purpose to deprive the owner of property or
             services, shall knowingly obtain or exert control over either the
             property or services in any of the following ways:

             (1) Without the consent of the owner or person authorized to
                 give consent.

             (2) Beyond the scope of the express or implied consent of the
                  owner or person authorized to give consent.

      {¶ 26} On the cover page of appellant's indictment, he was charged with committing

grand theft in violation of R.C. 2913.02(A)(2). However, the body of the indictment contained

language from R.C. 2913.02(A)(1). Specifically, the body of the indictment stated,

             Count Six

             On or about January 13, 2012, and in Fayette County, Ohio, the
             [appellant] did, with purpose to deprive Nicholas Gragg, the
             owner of property or services, to wit * * * knowingly obtain or
             exert control over said property without the consent of Nicholas
             Gragg, the owner or person authorized to give consent, and the
             items being firearms or dangerous ordnance; in violation of
             Section 2913.02 of the Revised Code. (Emphasis added.)

      {¶ 27} Additionally, count six of the bill of particulars specified that appellant violated

R.C. 2913.02 by "knowingly obtain[ing] or exert[ing] control over said property without the

consent of Nicholas Gragg." (Emphasis added.) At trial before the amendment of the

indictment, both defense counsel's and the state's opening arguments and the state's

presentation of its case focused on whether appellant exercised unlawful control over

Gragg's property. Notably, neither side alleged that appellant obtained consent to use
                                              -8-
                                                                      Fayette CA2012-04-010

Gragg's firearms and then went beyond that consent.

       {¶ 28} We find that the trial court did not commit plain error in amending the indictment

from R.C. 2913.02(A)(2) to R.C. 291302(A)(1).          Appellant was not prejudiced by the

amendment because he clearly had notice that the state was proceeding under (A)(1). While

the cover page of appellant's indictment stated the wrong subsection of R.C. 2913.02, the

body of the indictment and the bill of particulars notified appellant that that the state alleged

he took property without the consent of the owner in violation of (A)(1). Additionally, defense

counsel's opening statement showed that he was notified of proceeding under (A)(1) as he

argued that appellant was never at Gragg's home, not that appellant's use of the Gragg's

property exceeded Gragg's permission.          Lastly, appellant was not prejudiced by the

amendment because there was no evidence to show that Gragg gave appellant permission

to use the guns and that appellant simply went beyond the scope of that consent.

       {¶ 29} We also find Woody distinguishable as there was no discrepancy in that case

between the cover page of the indictment and the body of the indictment. Unlike Woody,

appellant was notified that the state was proceeding under (A)(1). In this case, it was clear

that the trial court was correcting a clerical error. Additionally, unlike Woody we review the

trial court's decision under a plain error analysis.

       {¶ 30} Therefore, the trial court's amendment of the indictment was not plain error.

Appellant's second assignment of error is overruled.

       {¶ 31} Assignment of Error No. 1:

       {¶ 32} THE TRIAL COURT VIOLATED THE APPELLANT'S RIGHTS UNDER THE

CONSTITUTION OF THE UNITED STATES AND THE STATE OF OHIO BY SUSTAINING A

CONVICTION THAT WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE AND

WITHOUT SUFFICIENT EVIDENCE.

       {¶ 33} Appellant argues that his convictions for having weapons while under disability,
                                               -9-
                                                                      Fayette CA2012-04-010

grand theft, safecracking, and possessing criminal tools were not supported by sufficient

evidence and were against the manifest weight of the evidence. Specifically, appellant

maintains that the state failed to show that he "possessed" the firearms, safes, or criminal

tools. Additionally, appellant argues there was no evidence that the firearms were operable.

       {¶ 34} As this court has previously stated, "a finding that a conviction is supported by

the weight of the evidence must necessarily include a finding of sufficiency." State v. Wilson,

12th Dist. No. CA2006-01-007, 2007-Ohio-2298, ¶ 35. In turn, while a review of the

sufficiency of the evidence and a review of the manifest weight of the evidence are separate

and legally distinct concepts, this court's determination that appellant's conviction was

supported by the manifest weight of the evidence will be dispositive of the issue of

sufficiency. State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997).

       {¶ 35} A manifest weight challenge concerns the inclination of the greater amount of

credible evidence, offered in a trial, to support one side of the issue rather than the other.

State v. Clements, 12th Dist. No. CA2009-11-277, 2010-Ohio-4801, ¶ 19.                  A court

considering whether a conviction is against the manifest weight of the evidence must review

the entire record, weighing the evidence and all reasonable inferences, and consider the

credibility of the witnesses. State v. Hancock, 108 Ohio St. 3d 57, 2006-Ohio-160, ¶ 39.

However, while appellate review includes the responsibility to consider the credibility of

witnesses and weight given to the evidence, these issues are primarily matters for the trier of

fact to decide since it is in the best position to judge the credibility of the witnesses and the

weight to be given to the evidence. State v. DeHass, 10 Ohio St. 2d 230 (1967), paragraph

one of the syllabus. Therefore, the question upon review is whether in resolving conflicts in

the evidence, the trier of fact clearly lost its way and created such a manifest miscarriage of

justice that the conviction must be reversed. State v. Good, 12th Dist. No. CA2007-03-082,

2008-Ohio-4502, ¶ 25.
                                              - 10 -
                                                                                 Fayette CA2012-04-010

        {¶ 36} To be guilty of having weapons while under disability in violation of R.C.

2923.13(A)(2), the state must show that the defendant, "knowingly acquire[d], ha[d], carr[ied],

or use[d] any firearm or dangerous ordnance" and that the defendant "has been convicted of

any felony offense of violence."1 (Emphasis added.) A person is guilty of grand theft if that

person, "with purpose to deprive the owner of property * * * shall knowingly obtain or exert

control over" "the property" "without the consent of the owner or person authorized to give

consent." (Emphasis added.) R.C. 2913.02(A)(1). The offense rises to grand theft "if the

property stolen is a firearm or dangerous ordnance." Id. at (B)(4).

        {¶ 37} Safecracking is defined as, "[n]o person, with purpose to commit an offense,

shall knowingly enter, force an entrance into, or tamper with any vault, safe, or strongbox."

R.C. 2911.31(A). Lastly, an individual is guilty of possessing criminal tools if that person

"possess[es] or ha[s] under the person's control any substance, device, instrument or article,

with purpose to use it criminally." (Emphasis added.) R.C. 2923.24(A). "Possession or

control of any substance, device, instrument, or article commonly used for criminal purposes,

under circumstances indicating the item is intended for criminal use." Id. at (B)(3).

        {¶ 38} First, we address appellant's contention that his convictions were against the

manifest weight of the evidence because there was no evidence to establish that he

"possessed" the firearms, safes, or criminal tools. To begin with, appellant's co-defendant,

Newman, implicated appellant in all the events that occurred on January 13, 2012 and

established that appellant possessed the firearms, safes, and criminal tools.                          During

Newman's police interview, he stated appellant was involved in the burglaries of Templin's

and Gragg's homes and the subsequent offenses that occurred. Newman denied being




1. We note that in the judgment entry the trial court stated that appellant was guilty of R.C. 2923.13(A)(3). As
appellant does not argue this on appeal and during all other stages of the proceeding appellant was charged with
R.C. 2923.13(A)(2), we find that this is a clerical or scrivener's error.
                                                     - 11 -
                                                                     Fayette CA2012-04-010

involved in the burglaries and stated that the offenses were appellant's idea. On the stand,

Newman repudiated this statement and explained an elaborate and convenient story that

involved appellant leaving the van during the second robbery only to get in the vehicle right

before police discovered the pair.

       {¶ 39} Other evidence also showed appellant "possessed" these items. The victim of

the second home burglary explained that several items that were stolen from him were very

heavy and would require two people to lift them. Also, a witness who saw a blue van driving

very slowly identified appellant as the driver. The witness explained that shortly after the van

passed, she found Gragg's empty gun safe which had been broken into on the side of the

road. The two fire safes were also found in a ditch on a different road. Further, Sheriff

Stanforth testified that he observed a van that matched a witness' description of the van

involved in the burglaries. After a marked police vehicle began following the van, the driver

of the van sped up, lost control, and crashed in a field. Police discovered appellant driving

the van. Inside the van, police saw the guns, which were once stored in Gragg's gun safe,

and a television. Additionally, a screwdriver and a hatchet were located near the passenger's

seat in the van. Thus, the manifest weight of the evidence shows that appellant possessed

the firearms, safes, and criminal tools.

       {¶ 40} Next, we address appellant's argument that his convictions for having weapons

while under disability and grand theft were against the manifest weight of the evidence

because the state failed to show that the firearms were operable. Both offenses of grand

theft and having weapons while under disability require that the defendant have a "firearm or

dangerous ordinance." R.C. 2923.13(A); R.C. 2913.02(B)(4). Firearm is defined as "any

deadly weapon capable of expelling or propelling one or more projectiles by the action of an

explosive or combustible propellant. 'Firearm' includes an unloaded firearm, and any firearm

that is inoperable but that can readily be rendered operable." R.C. 2923.11(B)(1). See R.C.

                                             - 12 -
                                                                      Fayette CA2012-04-010

2913.01(EE). "Deadly weapon" is defined as any instrument, device, or thing capable of

inflicting death, and designed or specially adapted for use as a weapon, or possessed,

carried, or used as a weapon. R.C. 2923.11(A).

       {¶ 41} Proof of operability of a firearm "can be established beyond a reasonable doubt

by the testimony of lay witnesses who were in a position to observe the instrument and the

circumstances surrounding the crime." State v. Murphy, 49 Ohio St. 3d 206 (1990), syllabus.

See R.C. R.C. 2923.11(B)(2). Although test firing a firearm can establish its operability,

courts have found many types of circumstantial evidence to be sufficient to establish

operability. The testimony of a gun shop owner that the firearms stolen from his gun shop

were capable of firing a projectile by the action of an explosive or combustible propellant was

sufficient to show that the guns were operable even though they were not test fired. State v.

Hughes, 3rd Dist. No. 1-94-81 (June 29, 1995). Additionally, where the owner of the guns

testified that he had fired the firearms prior to trial and police test fired a few of the stolen

guns, the evidence was sufficient to show that the guns were operable. State v. Hous, 2nd

Dist. No. 02-CA-116, 2004-Ohio-666, ¶ 40.

       {¶ 42} We find that the manifest weight of the evidence showed that the firearms were

operable at the time appellant possessed them. At trial, Gragg testified that several guns

were stolen from his home. He explained that after he received these guns from police, he

successfully fired every firearm. Additionally, Gragg stated that several of the firearms fired

successfully a few months before the burglary. Accordingly, the manifest weight of the

evidence established that the firearms were operable.

       {¶ 43} Thus, the manifest weight of the evidence established that appellant

"possessed" the firearms, safes, and criminal tools and that the firearms were operable.

Additionally, the manifest weight of the evidence established all other elements of appellant's

convictions. Appellant's first assignment of error is overruled.
                                              - 13 -
                                        Fayette CA2012-04-010

{¶ 44} Judgment affirmed.


S. POWELL and M. POWELL, JJ., concur.




                               - 14 -